DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 06/01/2022.  Claims 1 and 11 have been amended. Therefore, Claims 1, 5-11, 15-18, and 21-26 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1, 5-11, 15-18, and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
4.	Claims 1 and 11 recite the limitations of “applying a neural network to the one or more user attributes and the event attributes to calculate a set of relevance scores representing relevance of the events to the user” and “using the filtered overall response to calculate an additional relevance score representing a relevance of the event to an additional user of the online professional network, based on the overall response”  The specification lacks sufficient description and support for these steps. The current application fails to comply with the requirement that it must describe the technology that is sought to be patented. The specification does not describe how the neural network is applied to calculate a set of relevance scores and/or how the filtered overall response is used to calculate an additional relevance score such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time the application was filed. As a requirement of this title, the applicant has an obligation to disclose the technologic knowledge upon which the patent is based.
In the Applicant’s Specification, at ¶ 0038, 0050:
Second, a number of statistical models and/or techniques may be used to calculate relevance scores 214. For example, the relevance scores may be calculated using a regression model, artificial neural network, support vector machine, decision tree, naive Bayes classifier, Bayesian network, clustering technique, hierarchical model, and/or ensemble model. Moreover, the same statistical model or separate statistical models may be used to generate the relevance scores for various members, member attributes, connections, and/or groups of members. For example, different versions of the statistical model may be used to assess relevance for different member segments in the online professional network.

Responses from the member and other members of the online professional network are also aggregated into an overall response to the event (operation 414). For example, the responses may be used to calculate a score representing the overall level of interest or enthusiasm for the event within a member segment represented by the first-degree network, second-degree network, 20company, field, industry, and/or another attribute of the member. The overall response is used to generate an additional relevance score representing the relevance of the event to an additional member of the online professional network (operation 416), and the additional relevance score is used to output the event as a recommendation to the additional member (operation 418). For example, a 25positive overall response may increase the additional relevance score, and a negative overall response may decrease the additional relevance score. The17Attorney Docket No. LI-P2057.LNK.US Inventors: Kurghinyan et al. CHS LI-P2057.LNK.US Anolication.docadditional relevance score may then be used to select or omit the event as a recommendation to the additional member.

As such, the specification supports the conclusion that the independent claims merely recite a description of the desired result. There is no indication as to how the neural network is being applied and/or any detail on how the neural network is being functionally executed? Additionally, the disclosure is silent to how the additional relevance score is being calculated?   The specification fails to clearly outline an equation or calculation to calculate the additional relevance score.  Courts have previously held the description of a single embodiment may not satisfy the written description requirement for broad and/or generic claims.  The Examiner asserts this is evidence that the specification does not describe in sufficient detail how the recited steps were performed in such a way as to convey that the inventors has possession of the claimed invention at the time the application was filed. There is no further discussion, in the abstract, the claims, or the originally filed disclosure describing the particular technological knowledge upon which the claim invention is based.

Claim Rejections – 35 USC §101

5.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1, 5-11, 15-18, and 21-26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without practical application or significantly more.
7.	Under the 35 U.S.C. § 101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP 2106.04(II).  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See "2019 Revised Patent Subject Matter Eligibility Guidance," 84 Fed. Reg. (4): 50-57 (Jan. 7, 2019).
8.	Regarding Step 1, claim 1 is directed toward a method, (i.e., an act or step, or a series of acts or steps). Claim 11 is directed toward an apparatus, (i.e., a system consisting of parts, or of certain devices and combination of devices. Thus, the claims fall within one of the four statutory categories as required by step 1. 
9.	Regarding independent claims 1 and 11 the italicized limitations emphasized below correspond to the abstract ideas of the claimed invention:
“obtaining user attributes for a user, including one or more job titles held by the user and one or more professional skills of the user that have been endorsed by other users;”,  “matching a location of the user and one or more of the user attributes to event attributes of a set of events;”,  “applying a neural network to the one or more user attributes and the event attributes to calculate a set of relevance scores representing relevance of the events to the user;”,  “identifying a plurality of user connections for the user;”, “combining the plurality of user connections for the user with an attendee list for the event to determine a subset of the user connections that are on the attendee list;”, “receiving a response of the first subset of the events;”, “aggregating the response and other responses to the event from other users into an overall response to the event;”, “filtering the overall response to include responses from connections of the other users;”, “using the filtered overall response to calculate an additional relevance score representing a relevance of the event to an additional user, based on the overall response;”, “receiving a selection from the user;” and responsive to the receiving, adding the corresponding event to the calendar of the user.”
The limitations above demonstrate, independent claims 1 and 11 are directed toward the abstract idea of “matching event recommendations for a user’s” (i.e., a user, additional user) and allowing a user to add an event to their calendar which encompasses concepts such as commercial interactions (i.e., advertising, marketing or sales activities or behavior), managing personal behavior or interactions between people (i.e., social activities, following rules or instructions), and mathematical concepts (i.e., mathematical calculations) but for the recitation of generic computer components. That is, other than reciting “an online professional network” and “a graphical user interface (GUI)”, nothing in the claim precludes these steps from falling within certain methods of organizing human activity grouping and mathematical concepts grouping enumerated in MPEP 2106.04(a)(2).
The Applicant’s Specification emphasizes [0003] in turn, social networks and/or online professional networks may facilitate activities related to business, sales, recruiting, networking, professional growth, and/or career development. For example, sales professionals may use an online professional network to locate prospects, maintain a professional image, establish and maintain relationships, and/or engage with other individuals and organizations. Similarly, recruiters may use the online professional
network to search for candidates for job opportunities and/or open positions. At the same time, job seekers may use the online professional network to enhance their professional reputations, conduct job searches, reach out to connections for job opportunities, and apply to job listings. Consequently, use of online professional networks may be increased by improving the data and features that can be accessed through the online professional networks..

Under the broadest reasonable interpretation, the series of steps including “obtaining”, “matching”, “applying”, “identifying”, “combining”, “receiving”, “aggregating”, “filtering”, “using” and “receiving”, are processes that represent advertising, marketing, or sales activities for identifying relevant events for users to attend. The “receiving” limitations describe steps a user follows to add an event to their calendar which is managing personal behavior or interactions of the user. Additionally, the “applying” and “using” steps in the context of the claim encompass mathematical operations or an act of calculating using mathematical methods to determine a variable, (i.e., calculates a set of relevance scores, an additional relevance score). As such, the limitations of the claims may be reasonably characterized as falling within the certain methods of organizing human activity and mathematical concepts groupings of abstract ideas.  Accordingly, the independent claims recite an abstract idea.
10.	Regarding Step 2A [prong 2], independent claims include the following additional elements which do not amount to a practical application: “an online professional network” and “a graphical user interface (GUI)”– see claim 1, “an apparatus”, “one or more processors”, “memory”– see claim 11 amounts to the words apply it with the judicial exception, or merely include instructions to implement an abstract idea on a compute, or merely use a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05 (f)
The other additional elements of: “displaying via a graphical user interface (GUI) a first subset of the events as recommendations to the user, based on the set of relevance scores, the displaying including rendering, for each event, at least four user interface elements, the first user interface element being a title, the second user interface element being a location, the third user interface element being an indication of a number of the subset of user connections that are on the attendee list, and a fourth user interface element being a user interface element which, when selected, adds the corresponding event to a calendar of the user;”, “outputting the event, via the GUI, as a recommendation to the additional user;”  adds insignificant extra solution activity to the judicial exception (such as data output) as discussed in MPEP 2106.05(g) 
	Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
11.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “an online professional network” and “a graphical user interface (GUI)”– see claim 1, “an apparatus”, “one or more processors”, “memory”– see claim 11 are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. 
	The other additional elements of “displaying via a graphical user interface (GUI) a first subset of the events as recommendations to the user, based on the set of relevance scores, the displaying including rendering, for each event, at least four user interface elements, the first user interface element being a title, the second user interface element being a location, the third user interface element being an indication of a number of the subset of user connections that are on the attendee list, and a fourth user interface element being a user interface element which, when selected, adds the corresponding event to a calendar of the user;”, “outputting the event, via the GUI, as a recommendation to the additional user;” all of which are extra-solution activity, which for purposes of Step 2A Prong Two were considered insignificant.
Under the 2019 PEG, however, a conclusion that an additional element is
insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019
PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant
extra-solution activity consideration takes into account whether or not the extra-solution
activity is well-known.
As discussed in MPEP 2106.05 (d)(II), for example, the Symantec, OIP Techs, and Versata  court decisions indicated that “receiving or transmitting data over a network”, “storing and retrieving information in memory”, “presenting offers and gathering statistics” and “arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price” are well-understood, routine, and conventional functions when they are claimed in a merely generic manner. Thus, a conclusion that the “displaying” and “outputting” steps are well-understood, routine, conventional activity is fully supported under Berkheimer Option 2.	These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept.  Therefore, the claim is not eligible at Step 2B.
12.	Claims 5-10, 15-17, and 21-26 are dependent of claims.
Claims 7 and 17 recite “wherein generating a visual representation of a subset events comprises ranking events by the relevance scores”, claims 21, 23, and 25 further recite “generating a visual representation of a subset of the events ordered according to their relevance scores, displaying the visual representation to the user, wherein the display of each event in the subset of events includes at least one event attribute and receiving from the user selection of one or more of: a title of an event; a location of an event; and attendance information for an event”  add insignificant extra solution activity (i.e., data output), as discussed in MPEP 2106.05 (g) 
Claims 5 and 15 recite “obtaining the set of events to be within a pre-specified distance of the location” and “matching the event attributes of the events to the one or more of the user attributes”, claim 6 and 16 recite “adjusting the pre-specified distance based on a popularity of the events” which furthers narrows how the recommended events are matched but does not make the claim any less abstract. Claim 8 recites “wherein the event attributes comprise at least one of: an event location, a title, a description, a category, an event type, a data, a tag, and a popularity”, claim 9 recites “ wherein the user attributes used to calculate the set of relevance scores comprise least one of: a summary, an experience, a company, a school, an industry, a seniority, a follow, a connection, and a group, claim 10 recites “wherein the user attributes comprise: a first skill of the user and a second skill of a connection of the user” all further describe the data and/or information recited in the judicial exception, but do not make the abstract idea any less abstract. Therefore, claims recite additional limitations that further describe the judicial exception and additional limitations that are no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements does not provide an inventive concept or integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Response to Arguments
With Respect to Rejections Under 35 USC 103
Rejections under this section have been withdrawn based on applicant’s remarks/amendments to claims 1 and 11. Closet prior at to the invention includes Baldwin (US 2014/0089320 A1), Cheng (2014/0297746 A1), Weingarten (US 8,572,000 B1), Elias (US 2013/0080922 A1). None of the prior art alone or in combination teaches the claimed invention recited in claims 1 and 11.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629